11/17/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0479


                                 No. DA 21-0479


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DANIEL M. ALLEN,

            Defendant and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including December 24 2022, within which to prepare, file, and serve its

response brief.




BF                                                                   Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        November 17 2022